

117 HR 1751 IH: Technical Assistance for Health Grants Act
U.S. House of Representatives
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1751IN THE HOUSE OF REPRESENTATIVESMarch 10, 2021Mr. Kildee introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide for technical assistance under the health profession opportunity grant program under section 2008 of the Social Security Act.1.Short titleThis Act may be cited as the Technical Assistance for Health Grants Act .2.Technical assistance(a)In generalSection 2008 of the Social Security Act (42 U.S.C. 1397) is amended—(1)in subsection (b)(4), by striking subparagraph (D); and(2)by redesignating subsections (c) and (d) as subsections (d) and (e) and inserting after subsection (b) the following:(c)Technical assistance(1)In generalThe Secretary shall provide technical assistance—(A)to assist eligible entities in applying for grants under this section;(B)that is tailored to meet the needs of grantees at each stage of the administration of projects for which grants are made under this section;(C)that is tailored to meet the specific needs of Indian tribes tribal organizations, and tribal colleges and universities;(D)that is tailored to meet the specific needs of the territories;(E)that is tailored to meet the specific needs of eligible entities in carrying out demonstration projects for which a grant is made under this section; and(F)to facilitate the exchange of information among eligible entities regarding best practices and promising practices used in the projects.(2)Continuation of peer technical assistance conferencesThe Secretary shall hold peer technical assistance conferences for entities to which a grant is made under this section. The preceding sentence shall not be interpreted to require any such conference to be held in person.(3)Report to the congressDuring each Congress, the Secretary shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report on the nature of any technical assistance provided to grantees under this section..(b)FundingSection 2008(c)(1) of such Act (42 U.S.C. 1397(c)(1)) is amended by inserting , and to carry out subsection (c) $15,000,000 for fiscal year 2022 before the period.3.Effective dateThe amendments made by this Act shall take effect on October 1, 2021.